IN THE SUPREME COURT OF THE STATE OF DELAWARE



IN THE MATTER OF A MEMBER                  §
OF THE BAR OF THE SUPREME                  §        No. 74,2020
COURT OF DELAWARE:                         §
                                           §
GERARD F. GRAY                             §
                                           §
       Petitioner.                         §


                             Submitted: February 24, 2020
                             Decided:   February 28, 2020

                                      ORDER

      It appears to the Court that:

      (1)    Pursuant to the Order of this Court dated December 9, 2016, Gerard F.

Gray, Esquire (“the Petitioner”) was publicly reprimanded and placed on a two-year

period of probation with specific conditions. The Petitioner has filed a petition for

termination of probation.

      (2)    As required for termination of probation under Rule 20(a) of the Delaware

Lawyers’ Rules of Disciplinary Procedure, the period of probation has expired and the

Petitioner has filed the necessary affidavit. The Office of Disciplinary Counsel does

not oppose the termination of probation.
      NOW, THEREFORE, IT IS ORDERED that the probationary period is

terminated and Gerard F. Gray, Esquire is discharged from probation.

                                           BY THE COURT:

                                           /s/ Tamika R. Montgomery-Reeves
                                                 Justice




                                      2